Citation Nr: 0208069	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  97-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The appellant had active duty for training for the periods 
from November 19, 1968, to April 13, 1969, May 31, 1969, to 
June 15, 1969, August 9, 1970, to August 24, 1970, August 8, 
1971, to August 23, 1971, June 17, 1972, to July 2, 1972, May 
13, 1973, to May 27, 1973, and May 11, 1974, to May 25, 1974.  
He also had multiple periods of inactive duty for training 
from 1969 to 1974, though the specific dates are unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and May 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

This case was previously before the Board in September 2000 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  There is no medical evidence of ear injury or disease 
during active duty for training.

3.  The medical evidence does not establish a nexus between 
the veteran's current bilateral defective hearing loss and 
his active duty for training.

4.  The medical evidence does not establish a nexus between 
the veteran's current bilateral defective hearing loss and 
his active duty for training.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).

2.  Tinnitus was not incurred in or aggravated by active duty 
for training.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April 2001, the RO notified the 
veteran of its duty to him  under the VCAA and informed him 
of what additional evidence was needed in support of his 
claims. 

The Board notes that its September 2000 remand requested, in 
part, the specific dates of all active and inactive duty for 
training.  Service records received included the dates of 
active duty for training; however, dates for inactive duty 
for training are not of record.  The response to the RO's 
request for specific dates was that there were no additional 
records.  The Board does not find that the absence of this 
information will in any way prejudice the veteran since his 
contention has always been that injury to his hearing 
occurred during active duty for training.

In light of the foregoing, and after review of the record, it 
is apparent that the RO has considered and complied with the 
VCAA; therefore, the Board may proceed with the adjudication 
of the appeal.

Factual Background

Service medical records included the following results from a 
July 1968 audiology test:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
--
10
LEFT
0
5
10
--
20

There was no indication of a history of hearing loss.

An April 1969 "whispered voice" test rendered normal 
results of 15/15 bilaterally.  There was no indication of a 
history of hearing loss.

The results of a November 1971 audiology test were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
30
45
LEFT
20
20
35
35
55

The examiner noted a history of high tone hearing loss with 
decreased discrimination and indicated that the moderate 
sensorineural high tone hearing loss was probably noise 
induced.

The results of a July 1973 audiology test were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
--
40
LEFT
20
30
40
--
50

The examiner indicated the appellant had constant tinnitus 
and gradually increasing hearing loss since the summer of 
1970.  It was indicated on the Report of Medical History that 
the veteran had work as a restaurant manager since 
January1970.

Post service medical records included results of a June 1995 
private audiology examination that indicated significant 
sensorineural loss bilaterally.  An attached statement dated 
in July 1995 from Mike McGee, M.D., reported the veteran's 
history and indicated that a July 1973 audiology report from 
service was reviewed.  He opined that the appellant's hearing 
loss was more than likely multifactorial and that some of the 
severe hearing impairment was probably due to hereditary 
influences.  Some could have been due to noise exposure in 
service; however, since the July 1973 audiology test did not 
test hearing at 6000 and 8000 Hz, he could not determine if 
the appellant had hearing loss secondary to noise exposure at 
the time he left service.

A January 1997 statement from Dr. McGee provided no addition 
information as to the etiology of the appellant's bilateral 
hearing loss.

A July 1997 statement from private physician James E. 
Saunders, M.D., included the results of a June 1997 audiology 
examination.  The statement indicated that audiometric 
testing revealed moderate to severe high frequency 
sensorineural hearing loss.  The physician noted the 
veteran's history of having worked in a restaurant since 
1966.  He reviewed prior audiometric tests and other records 
from service as well as the June 1995 audiometric test 
results and stated that there appeared to be a mild 
progression of hearing loss from the time of the 1995 
examination to the current audiogram.  He opined that the 
appellant had very severe sensorineural hearing loss, the 
exact etiology of which was not known.  He noted that one 
feature of noise induced hearing loss is that it is typically 
not progressive after the noise exposure ends.  For this 
reason, he believed that there were factors beyond noise 
exposure that were at least partly responsible for the 
appellant's hearing loss, but did not rule out noise induced 
hearing loss during service as a factor.

During a June 1998 personal hearing, the appellant testified 
that he fired mortars while in service.  Although he was 
issued hard rubber ear plugs, he stuck his fingers in his 
ears because the ear plugs didn't seal properly.  In 1970, he 
had a lot of ringing in his ears that prompted him to ask for 
a hearing test, which was granted in November 1971.  In his 
civilian life he worked in the restaurant business and hunted 
for recreation on occasion.  His hearing loss occurred mainly 
during summer camps.

During a June 2000 Travel Board hearing, the veteran 
testified any problems he would have had with his ears would 
have been during his annual two week summer camps.  He stated 
that he first fired live rounds in the summer of 1969.  On 
one particular occasion in 1970, he mistakenly uncovered his 
ears when he thought his track had been fired.  When the 
round was actually dropped his ears were not covered and he 
saw lights and stars afterward that lasted from either 
several minutes to one hour.  

The appellant underwent two VA examinations in March 2001.  
For one examination, his history was reported as well as the 
current findings of the examination for ear disease.  The 
diagnoses were severe high frequency sensorineural hearing 
loss bilaterally and constant tinnitus bilaterally.  Based on 
the history and current findings the opinion was that hearing 
loss was as likely as not secondary to hereditary loss, as 
six week's exposure over a three year period was not 
excessive.  With regard to the audiology examination, the 
history provided was consistent with that which had been 
previously reported.  It was noted that hearing loss went all 
the way down to 1000 Hz, which was very unusual for noise 
induced hearing loss.  After service, the hearing loss 
progressed significantly, all the way down to 250 Hz.  The 
opinion offered was that the complex of everything suggested 
that it was a familial hearing loss and not a military-
related hearing loss as its basis.

Analysis

The appellant contends that his bilateral hearing loss and 
tinnitus are a result of active duty for training in the Army 
Reserves.

Generally service connected compensation benefits are 
benefits provided by the VA to "veterans" who performed 
"active service."  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1(d) (2001).  "Active military, 
naval, and air service" is defined as active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual was disabled or died from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  In other words, service connection may be 
established for disease or injury incurred or aggravated 
during either active duty or ACDUTRA or for residuals of an 
injury, but not disease, incurred or aggravated during 
INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 
3.6, 3.303.

Regarding service connection, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
discharge from service when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Although it is clear that there was no evidence of hearing 
loss or tinnitus at the time the appellant initially had 
ACDUTRA in 1968 and that in November 1971 there was definite 
evidence of hearing loss, the record does not show that 
acoustic trauma or noise exposure occurred during a period of 
ACDUTRA that could have resulted in hearing loss.  The 
appellant contends that he was subjected to acoustic trauma 
during summer camp in 1970, but he also stated that he never 
reported the incident, therefore, there are no medical 
records to support his contention.  As in the present case, 
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, his statements regarding causation 
do not qualify as competent evidence.

The November 1971 examination, which was not during a period 
of ACDUTRA, indicated that the hearing loss was probably 
noise induced, but there is no indication that the noise was 
induced during a period of ACDUTRA or that it was based on 
anything other than a history reported by the appellant at 
that time.  The Board notes that medical history provided by 
a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

There are two medical opinions from private physicians.  
Neither one provides more than a speculative link between the 
veteran's hearing loss and service.  Dr. McGee opined that 
the hearing loss was multifactorial.  Some was probably due 
to hereditary influences and some could be due to noise 
exposure in service.  Since hearing loss was not tested at 
higher frequencies, a more definite determination could not 
be made.  Likewise, Dr. Saunders could not rule out noise 
induced hearing loss in service as a factor, but stated that 
noise induced hearing loss typically isn't progressive after 
the exposure ended.  A determination as to the exact etiology 
could not be made.

Moreover, the two VA examiners did not link the veteran's 
hearing loss and tinnitus to noise exposure in service.  One 
opined that it was as likely as not due to hereditary loss, 
since six week's exposure over three years was not excessive.  
The other opined that the evidence pointed to familial 
hearing loss and not military-related hearing loss.

In sum, the medical opinions of record do not link his 
bilateral hearing loss and tinnitus to service with any 
degree of certainty that would provide positive evidence of a 
nexus.  Two opinions clearly indicate that a nexus does not 
exist.  Moreover, the weight of the opinions that were 
speculative as to a link are further weakened due to the fact 
that there is no medical evidence of specific incidents of 
acoustic trauma or noise exposure in service.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claims for service connection for 
bilateral hearing loss and tinnitus; therefore, the benefit 
of the doubt doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

